DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-32 are allowed.

The examiner concurs with the Written Opinion of the ISA, filed in the present case on 11/10/2020. The prior art of US 8,590,643 teaches PDC volumes bonded to cemented a cemented carbide substrate (col 3:33-37), the diamond volume comprising alternating layers / strata having differing diamond content (col 4:4-5; col 5:42-46; col 5:60 to col 6:5). However, the claim also requires
"the strata configured and arranged such that a radial line through the edge and a centroid of the interface boundary [between the PCD & substrate] intersects, within a maximum distance of 1,000 microns [1 mm] from the edge [of the PCD volume], each of the inter-strata boundaries, in which the respective tangent plane to each inter-strata boundary at the restive intersection is disposed relative to the radial line at no less than a minimum angle of 30°".
The prior art does not teach nor suggest these specifics. These ranges are not obvious over the prior art, which does not discuss them as result effective variables, let alone suggest the specifically claimed range for both of them. This also can not be inferred from the drawings of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676